Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected Notice of Allowability (NOA) supplements the previous Notice of Allowability dated 01/26/2022.  All the details remain the same as in the previous NOA action, except for Examiner’s Amendment. It is noted that all the other documents which are not attached to the current corrected NOA are found in the previous NOA Action of 01/26/2022.  

Status of the Claims
Claims 1, 2, 7-13, 17-20, 22, 23, 25 and 26 are pending in amendment dated 11/05/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Curtis Wadsworth on 01/12/2022 and 02/02/2022.

Please amend the claims as follows: 

Claim 1 
“isolated” in line 2 has been deleted and replaced with --- Cannabis plant - isolated”; and
“cannabidiol or cannabidiol analog” in line 4 has been deleted and replaced with --- the isolated cannabidiol or cannabidiol analog is present in an amount of  ---. 

Claim 2
“lightening” in line 1 has been deleted and replaced with --- the lightening ---. 

Claim 12 
“isolated” in line 2 has been deleted and replaced with --- Cannabis plant-isolated”; and
“cannabidiol or cannabidiol analog” in line 4 has been deleted and replaced with --- the isolated cannabidiol or cannabidiol analog is present in an amount of  ---. 

Claim 13
“reducing” in line 1 has been deleted and replaced with --- wherein the reducing ---. 


Claim 22
“cannabinoid,” in line 1 has been deleted; and
“cannabidiol, cannabidiol analog, or combinations thereof” in line 2 has been deleted and replaced with --- cannabidiol or cannabidiol analog ---. 

Claim 23
“lightening” in line 1 has been deleted and replaced with --- the lightening ---. 

Claim 25
“cannabinoid” in line 1 has been deleted; and 
“cannabidiol, cannabidiol analog, or combinations thereof” in line 2 has been deleted and replaced with --- cannabidiol or cannabidiol analog ---. 

Claim 26
“wherein reducing the signs” in line 1 has been deleted and replaced with --- wherein the reducing signs---. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 7-13, 17-20, 22, 23, 25 and 26 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 01/26/2022, which are incorporated herein by reference. Updated Examiner’s amendment did not change the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 7-13, 17-20, 22, 23, 25 and 26 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613